Day, J.
The evidence is conflicting. We think, however, that it establishes by a fair preponderance the existence of an agreement at the sale, upon the part of the bidders, not to bid against each other, and that Warford, who bid in the land as agent of defendants, wasa party to such combination. It is true Warford testifies that he knew nothing of such a combination, but the facts established by the other witnesses are, we think, inconsistent with such statement. The proof brings the .case within the principle of Kerwer v. Allen, 31 Iowa, 578.
It is not our practice to review fully the evidence in cases involving only questions of fact. The advantages to be derived from such a course would not be commensurate with the space which our opinions would occupy in the reports.
We are of opinion that the judgment of the court below should be
Affirmed.